DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
With respect to claims 1-7, none of the prior art teaches or suggests, alone or in combination, an integrated chip, comprising: a dielectric material continuously extending over the first interconnect wire and the ILD layer, wherein the dielectric material is further disposed between sidewalls of the first interconnect wire and one or more air-gaps arranged along opposing sides of the first interconnect wire; a via disposed over the second interconnect wire and extending through the dielectric material; and a second ILD layer disposed on the dielectric material and surrounding the via.
With respect to claims 8-15, none of the prior art teaches or suggests, alone or in combination, an integrated chip, comprising: the first interconnect has opposing sidewalls that are both laterally separated from closest neighboring interconnects within the ILD layer by one or more air-gaps along a cross-sectional view; and a second interconnect arranged within the ILD layer, wherein opposing sidewalls of the second interconnect are not both laterally separated from closest sidewalls of the ILD layer by an air-gap along the cross-sectional view.
With respect to claims 16-20, none of the prior art teaches or suggests, alone or in combination, a method of forming an integrated chip, comprising: wherein the first conductive wire comprises a copper core and a barrier layer disposed along a sidewall and a lower surface of the copper core; forming one or more recesses along opposing sides of the first conductive wire after forming the first conductive wire within the ILD layer, wherein the one or more recesses are laterally separated from the copper core by the barrier layer and vertically extend to below a bottommost surface of the copper core; and forming a dielectric layer over the one or more recesses to define one or more air- gaps separated from the copper core by the barrier layer, wherein the dielectric layer continuously extends from over the copper core to along the sidewall of the copper core.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
	- Clarke et al. (U.S. Publication No. 2005/0230836 A1) discloses a metal structure with air gaps but fails to disclose an integrated chip, comprising: a dielectric material continuously extending over the first interconnect wire and the ILD layer, wherein the dielectric material is further disposed between sidewalls of the first interconnect wire and one or more air-gaps arranged along opposing sides of the first interconnect wire; a via disposed over the second interconnect wire and extending through the dielectric material; and a second ILD layer disposed on the dielectric material and surrounding the via.
	- Liu et al. (U.S. Publication No. 2008/082405 A1) discloses a metal structure with air gaps but fails to disclose an integrated chip, comprising: a dielectric material continuously extending over the first interconnect wire and the ILD layer, wherein the dielectric material is further disposed between sidewalls of the first interconnect wire and one or more air-gaps arranged along opposing sides of the first interconnect wire; a via disposed over the second interconnect wire and extending through the dielectric material; and a second ILD layer disposed on the dielectric material and surrounding the via.
	- Clevenger et al. ((U.S. Publication No. 2011/0221062 A1) discloses a metal structure with air gaps but fails to disclose an integrated chip, comprising: a dielectric material continuously extending over the first interconnect wire and the ILD layer, wherein the dielectric material is further disposed between sidewalls of the first interconnect wire and one or more air-gaps arranged along opposing sides of the first interconnect wire; a via disposed over the second interconnect wire and extending through the dielectric material; and a second ILD layer disposed on the dielectric material and surrounding the via.
	- Babich et al. (U.S. Publication No. 2002/0158337 A1) discloses a metal structure with air gaps but fails to disclose an integrated chip, comprising: a dielectric material continuously extending over the first interconnect wire and the ILD layer, wherein the dielectric material is further disposed between sidewalls of the first interconnect wire and one or more air-gaps arranged along opposing sides of the first interconnect wire; a via disposed over the second interconnect wire and extending through the dielectric material; and a second ILD layer disposed on the dielectric material and surrounding the via.
	- Yang et al. (U.S. Publication No. 2008/0174017 A1) discloses a metal structure with air gaps but fails to disclose an integrated chip, comprising: a dielectric material continuously extending over the first interconnect wire and the ILD layer, wherein the dielectric material is further disposed between sidewalls of the first interconnect wire and one or more air-gaps arranged along opposing sides of the first interconnect wire; a via disposed over the second interconnect wire and extending through the dielectric material; and a second ILD layer disposed on the dielectric material and surrounding the via.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN HAN whose telephone number is (571)270-7546. The examiner can normally be reached 9.00-5.00PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, STEVEN LOKE can be reached on 571-272-1657. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JONATHAN HAN/Primary Examiner, Art Unit 2818